Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 01/14/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, and 3-17 are allowed. 
The following is an examiner's statement of reasons for allowance. 
Regarding claim 1 the prior art of record documents, individually or in combination, fail to anticipate or render obvious an air contaminant collector comprising a porous member comprising metal electrical traces and metal electrical traces on one or more tethers, wherein the first substrate has channels providing one or more tethers connecting the porous member to the first substrate, the one or more tethers having metal electrical traces, in conjunction with the remaining claim limitations.
Claims 11-16 are allowable due to at least their dependency on claim 1.
Regarding claim 3 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for capturing and desorbing captured air contaminants in aircraft air, a porous member comprising metal electrical traces and metal electrical traces on one or more tethers, wherein the first substrate has channels providing one or more tethers connecting the porous member to the first substrate, the one or more tethers having metal electrical traces, in conjunction with the remaining claim limitations.
Claims 5-10, 14-15, and 17 are allowable due to at least their dependency on claim 3.


Reason for Allowance
The closest prior art found by the examiner includes:
Voiculescu et al. (Voiculescu, Ioana, et al. "Micropreconcentrator for enhanced trace detection of explosives and chemical agents." IEEE Sensors Journal 6.5 (2006): 1094-1104, “Voiculescu”, prior art of record)
Gadkaree (US 20190262762 A1,” Gadkaree”)
Zhang et al. (TW201238653A, “Zhang”, prior art of record - all citations are to the previously provided English translation)

Voiculescu in figures 1-4 and 23 discloses an air contaminant collector device for use in an air contaminant analyzer (At least Abstract- device can be used to collect, concentrate, and deliver analyte sampled from air and Fig.23 including preconcentrator and particle collector)  comprising: (A) an air contaminant collector (preconcentrator part of device shown in fig.23) comprising: (a) a porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) comprising microporous flow-through channels (Fig.3- microhotplates array) and a chemoselective coating (sorbent polymer-  page 1102,the conclusion, e.g. HCAS2 is used to select the vapor/gas of interest), the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) having a top surface (sorbent polymer) and a bottom surface (insulating SiO2), wherein the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between them) desorbs (at least Abstract and 2nd paragraph of introduction) captured air contaminants (analyte in air- at least Abstract and 2nd paragraph of introduction) while being heated for a controlled time period (fig.1 with polysilicon heater); (b) a thin film resistive heater (fig.1 heat distribution metal plate on the polysilicon heater) capable of heating to a temperature that vaporizes  (p.1094- introduction) captured air contaminants (analyte in air); wherein the heater (fig.1 heat distribution metal plate on the polysilicon heater) is covered by the chemoselective coating (sorbent layer) and the 

Voiculescu fails to disclose the porous member having a thickness in the range of 50 micrometers to 200 micrometers, a zeolite coating desorbs captured air contaminants while being uniformly heated to at least 400°C (Voiculescu thermal desorption occurs at 180 oC), a porous member comprising metal electrical traces and metal electrical traces on one or more tethers, wherein the first substrate has channels providing one or more tethers connecting the porous member to the first substrate, the one or more tethers having metal electrical traces, in conjunction with the remaining claim limitations.

Gadkaree in figs. 1-2A renders obvious a porous member (10a with sorbent material 70a and dispersed carbon 80a) having a thickness in the range of 50 micrometers to 200 micrometers (¶0048), a zeolite coating (¶0051, ¶0082, ¶0096, ¶0114- Typical zeolite materials suitable for the sorbent material 70a) desorbs captured (e.g., ¶0004-removal of carbon dioxide and other compounds) while being uniformly heated (¶0060, ¶0062-¶0063,¶0071) to at least 400°C.



The prior art listed in the record fail to remedy the deficiency of Voiculescu, Gadkaree, and Zhang.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856